Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 20, 2019

The Court of Appeals hereby passes the following order:

A19A1516. RANDALL W. NOWILL, SR. v. THE STATE.

      Randall W. Nowill, Sr. was convicted of two counts of aggravated child
molestation, one count of child molestation, and one count of incest in connection with
the sexual abuse of his minor daughter. We affirmed his convictions on appeal. Nowill
v. State, 271 Ga. App. 254 (609 SE2d 188) (2005). Since then Nowill has filed multiple
pro se motions, including a December 2018 motion to vacate void judgment, in which
he asserted that the date range for the sexual acts described in the indictment included
a period when the victim was older than the statutory maximum age for the crime of
child molestation.1 Nowill also challenged the validity of the indictment based on his
allegation that the indictment was not returned in open court. The trial court denied the
motion and Nowill filed this appeal. We, however, lack jurisdiction.
      Nowill previously raised the same arguments in a motion to vacate illegal
sentence. See Case No. A19A0261 (dismissed Sept. 13, 2018). As we explained in our
previous dismissal order, the crux of Nowill’s arguments concern a challenge to the
validity of his convictions. See Jones v. State, 290 Ga. App. 490, 494 (2) (659 SE2d
875) (2008). However, “a petition to vacate or modify a judgment of conviction is not
an appropriate remedy in a criminal case,” and any appeal from an order denying or

      1
        The law in effect at the time of Nowill’s offenses provided that a person
committed the offense of child molestation by performing certain acts with or in the
presence of “any child under the age of 16 years.” OCGA § 16-6-4 (a) (1997). In our
opinion affirming Nowill’s conviction, we noted that the State’s evidence showed that
Nowill began having sexual intercourse with his daughter when she was 12, later
engaged in oral sex with her, and was having sex with her multiple times per week by
the time she was 16. Nowill, 271 Ga. App. at 254.
dismissing such a motion must be dismissed. Harper v. State, 286 Ga. 216, 218 (1) &
(2) (686 SE2d 786) (2009).2
      Based on the foregoing, Nowill’s appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/20/2019
                                              I certi fy that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my si gnature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                        , Clerk.




      2
        Nowill could have challenged his indictment through a motion in arrest of
judgment, but any such challenge now is untimely, as such motions must be filed
within the same term of court in which the judgment was entered. See Jones, 290 Ga.
App. at 493 (1).